Citation Nr: 1525778	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran does not have confirmed duty or visitation in Vietnam, did not serve near the base perimeters while stationed at the Nakhon Phanom and Ubon Royal Thai Air Force Bases (RTAFBs) during the Vietnam Era, and is not shown to have been exposed to herbicides in service.

2.  The Veteran's prostate cancer was not shown in service or within one year after his discharge from service, and is not shown to be related to or the result of any incident occurring during his active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active duty service and is not presumed to have been incurred in service, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's November 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with a September 2012 VA examination to determine the etiology of his prostate cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The supplemental January 2015 medical opinion is adequate as it provides clear rationale and reasoning supporting the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  The Veteran also testified at a Board videoconference hearing before the undersigned in July 2010.

The Board finds that there has been substantial compliance with the latest August 2014 remand directives.  This remand instructed the RO to obtain an addendum medical opinion addressing the Veteran's claim for service connection for prostate cancer on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (when service connection on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation).  The RO substantially complied with this remand directive by obtaining a January 2015 supplemental medical opinion which contained thorough reasoning and rationale addressing service connection on a direct basis.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The Veteran asserts that he has prostate cancer due to exposure to herbicides.  The Veteran stated that he was exposed to Agent Orange while serving in Thailand at Nakhon Phanom and Ubon RTAFBs and working on aircraft that had recently returned from Vietnam and were contaminated with herbicide residue.  He also alleges the revetments where the aircraft were stored on base were sprayed with a chemical which cleared and killed the foliage and maintains that during service he was placed on temporary guard duty along the perimeter of the base.  He indicated that in between the guard towers and fences around the base everything was "either destroyed or dead or totally brown," and that he believed this was due to Agent Orange.  The Veteran also alleges he was exposed to herbicides while on a temporary duty assignment (TDY) when he transported troops via aircraft and made stops in Vietnam.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred during active military service if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year of separation from active duty, even if there is no evidence of the disease during active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).  Malignant tumors, to include prostate cancer, have been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.

Additionally, VA law and regulations provide that if a veteran was exposed to an herbicide agent during active duty service, certain diseases, to include prostate cancer, shall be service connected if certain requirements are met, even though there is no record of such disease during service, provided further that the rebuttable presumptions are also satisfied.  38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that there are no specific statute or regulations addressing claimed herbicide exposure in Thailand, however, VA has issued guidelines for considering these claims.  The VA Office of Public Health and Environmental Hazards indicates that Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp (VA Public Health Guidance).  VA has established specific procedures for verifying exposure to herbicides for Veterans who served in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (VA Adjudication Manual).  The VA Adjudication Manual states that if an Air Force Veteran served on one of the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown on a factual basis by his military occupational specialty (MOS), work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.; see also VA Public Health Thailand Guidance.

Following a thorough review of the Veteran's claims file, the Board concludes that the evidence of record is not sufficient to establish a presumption of herbicide exposure.

The Veteran's personnel records confirm he served in Thailand from September 1970 to September 1971 at both Nakhon Phanom and Ubon RTAFBs and that his MOS was an aircraft maintenance specialist.  His Form DD-214 indicates that he received the Vietnam Service Medal and Vietnam Campaign Medal, however, such medals are insufficient to establish the Veteran's claimed service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("it is undisputed that some service members who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters[.]"); see also U.S. Dep't. of Defense Manual of Military Decorations and Awards, §§ C6.6.1.1.5, C7.5.1.6 (Sept. 1996).

The Veteran has alleged he is entitled to the presumption of herbicide exposure because he made stops in Vietnam while transporting troops, however, these contentions are unable to be corroborated.  Personnel records confirm the Veteran served at Nakhon Phanom RTAFB and that he was given a TDY to Ubon RTAFB in March 1971.  This record indicates that the purpose of this TDY was to "support A-1 aircraft."  There is no indication that the Veteran was ever sent aboard aircraft to assist in transporting troops or that he was assigned TDY for that purpose.  Further, the Veteran's duties as listed on his performance reports do not indicate he participated in the transportation of troops among air bases in Thailand or Vietnam or that he was ever sent to Vietnam.  A performance report from Ubon RTAFB dated September 1970 to March 1971 indicated the Veteran worked as a Crew Chief for A-1E/H aircraft where his duties included performing inspections, services, maintenance, and operational checks on aircraft.  A performance report from Nakhon Phanom RTAFB dated March 1971 to September 1971 indicates the Veteran was an aircraft mechanic and that he was assigned as a crew member to the T-28 phase docks; his duties included performing inspections and functional checks of aircraft.

In support of his contentions that he was sent to Vietnam, the Veteran has alleged that he was given hazardous pay for traveling into Vietnam and that this pay would not have been given to him otherwise.  A Personnel Action Request (PAR) dated October 1970 confirms the Veteran was authorized to receive hazard/special duty pay for his assignment through October 1971, for the entirety of his deployment to Thailand.  Notably, an earlier PAR dated January 1970, continuing the Veteran's assignment within Keesler AFB in Mississippi and assigning him to different squadron with the title of Aircraft Maintenance Specialist, also authorized hazardous duty pay.  Accordingly, the Board finds that the Veteran's receipt of hazardous pay is not indicative of service in Vietnam, as he clearly was also entitled to hazardous pay while stationed in the United States.  

The Veteran informed VA that C. B., who is listed on his TDY orders to Ubon RTAFB, would be able to verify the stops they made in Vietnam while transporting troops.  In his January 2009 notice of disagreement, the Veteran expressed his frustration that VA did not attempt to contact C. B. in support of his claim.  November 2008 and February 2011 letters to the Veteran informed him of the types of evidence that would help support his claim, to include "statements of persons who know of [his] exposure," as well as what evidence VA was responsible for obtaining and what evidence the Veteran was responsible for providing himself.  Further, in the May 2009 statement of the case, the RO informed the Veteran that VA does not solicit information from veterans concerning claims of another veteran and that he may submit this information himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence).  To date, the Veteran has not produced any lay statements from fellow service members in support of his claims.  Moreover, the Joint Service Records Research Center (JSRRC) was unable to corroborate that the Veteran or anyone from his unit made trips to Vietnam.

The Board finds the Veteran's contentions that he set foot in Vietnam are not credible.  In his 2003 claim for service connection for hypoglycemia, hearing loss, and tinnitus, the Veteran reported he believed he was exposed to Agent Orange because he touched planes returning from missions in Vietnam; he never alleged he set foot in Vietnam.  In a November 2008 statement in support of his prostate cancer claim, the Veteran indicated he was stationed in Thailand but that he made stops in Da Nang while he was on TDY orders.  In his February 2009 notice of disagreement and in his June 2009 formal appeal, the Veteran remained adamant that he made stops in Vietnam, however, at his July 2010 Board hearing, when his representative asked him if he made flights into Da Nang, the Veteran denied this and indicated he was "permanently stationed" in Thailand.  Interestingly, the Veteran again changed his story in a January 2015 statement in support of his claim and asserted that while on TDY he transported troops "more than once," flying from Nakhon Phanom to Vietnam and then on to Ubon and that his aircraft made stops in Da Nang and Quang Tri.  As the Veteran's story regarding his service in Vietnam is inconsistent, the Board finds he is not credible and, therefore, does not afford his statements any probative weight.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Absent competent and credible evidence that the Veteran set foot in Vietnam, he is not presumed exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309.  Next, the Board turns to the Veteran's claim that he was exposed to herbicide agents while stationed in Thailand.

In accordance with the VA Adjudication Manual's guidance on alleged herbicide exposure in Thailand, a Memorandum for the Record titled "Herbicide Use in Thailand during the Vietnam Era" was placed in the Veteran's claims file.  This Memorandum was prepared by the VA Compensation and Pension Service (Service) following review of a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as other relevant documents.  See VA Adjudication Manual.  That memorandum noted that VA reviewed official DoD documents describing use, testing, and storage of herbicides during the Vietnam Era as well as the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  The CHECO report indicated that there was no tactical use of herbicides in Thailand after 1964.  However, there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's MOS or his unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to pesticides and herbicides.  Security police units, especially dog handlers, were known to have walked the perimeter.

As noted, the VA Adjudication Manual lists the types of duties that may have exposed a veteran to herbicides while stationed in Thailand, and it does not indicate that a veteran, whose MOS involved aircraft maintenance, was at risk of herbicide exposure.  Additionally, the JSRRC was unable to confirm that the Veteran was assigned to temporary guard duty along base perimeters or that his duties required him, or anyone in his assigned units, to be on or near the base perimeters.  Performance reports from both bases included descriptions of his duties, and neither report indicates he performed temporary guard duty.  Moreover, the Veteran's personnel records do not confirm that he was ever assigned temporary guard duty or that he worked on the base perimeter.

The Veteran has also claimed that he was directly exposed to Agent Orange while servicing aircraft that were contaminated with herbicides upon their return from Vietnam.  The Memorandum of Record discussed above determined there is no presumption of "secondary exposure" to tactical herbicides based on being in close proximity to or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  It states that aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Additionally, there is no evidence from the DoD, Institute of Medicine, or otherwise, that cleaning or working on aircraft that flew in or near Vietnam, would have exposed the Veteran to herbicides.  In response to the Veteran's claims that the foliage around the revetments was dead and brown, as described above, the CHECO report indicates that there was no tactical herbicide use in Thailand after 1964, and that only commercial pesticides were sporadically used within base perimeters.

As previously discussed, in regard to the Veteran's assertions that he set foot in Vietnam and that he performed guard duty along the base perimeters in Thailand, the Board finds the Veteran is not credible based on glaring inconsistencies in the record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, the evidence of record does not support these allegations, and the Veteran has not submitted competent and credible evidence in support of these claims.

There is no competent and credible evidence of record that demonstrates the Veteran was presumptively or directly exposed to herbicides while stationed in Thailand.  See VA Adjudication Manual; see also VA Public Health Thailand Guidance (requiring that Veterans show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence).

As the evidence demonstrates that prostate cancer was diagnosed more than one year following service, the presumption related to chronic diseases under 38 C.F.R. § 3.309(a) is also factually inapplicable.  See also 38 C.F.R. § 3.307.  The Veteran did not have prostate cancer or related symptoms during service.  Elevated results of prostate-specific antigen tests were first shown in November 2007, and prostate cancer was not diagnosed until 2008, over 34 years after separating from service, which clearly demonstrates there was no continuity of symptomatology.  As discussed in further detail below, although the Veteran's service treatment records document an in-service diagnosis of chronic prostatitis, prostatitis is not a symptom of prostate cancer, nor is it indicative of a later diagnosis of prostate cancer. 

While service connection for prostate cancer on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Following a thorough review of record, the Board finds the evidence does not support a finding that the Veteran's prostate cancer was otherwise directly related to service.

A review of the Veteran's service treatment records are negative for complaints of or treatment for prostate cancer or related symptoms.  In a February 1971 treatment note, the Veteran complained of pain in his abdomen, and the examiner's impression was chronic prostatitis; tetracycline was prescribed.  Prostatitis is an inflammation of the prostate.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1530 (32nd ed. 2012).  Chronic bacterial prostatitis is a mild condition caused by recurrent urinary tract infections with bacteriuria and variable other symptoms such as pain and dysuria, but only rarely fever.  Id.  Notably, service treatment records dated June 1970 indicate the Veteran complained of dysuria and in January 1973 the Veteran sought treatment for a urinary tract infection with a fever.  There were no complications or recurrences of prostatitis during the remainder of the Veteran's service and his April 1973 separation examination was normal.

Private post-service treatment records show the Veteran was first found to have elevated results on prostate-specific antigen tests in November 2007, over 34 years after separating from service, and that he was diagnosed with prostate cancer in January 2008 based on a positive biopsy.  The evidentiary gap between the Veteran's active service and the earliest medical evidence of prostate cancer weighs heavily against his claim on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service); see also 38 C.F.R. §§ 3.303, 3.307, 3.309.

At a September 2012 VA examination, the examiner documented a diagnosis of prostate cancer in January 2008 and indicated it was currently in remission.  The examiner noted the Veteran experienced "many years [] of chronic prostatitis" and that it was treated conservatively.  The examiner indicated that the Veteran's history of chronic prostatitis prior to his diagnosis of prostate cancer was not related to his military service and was less likely than not considered an etiological factor in developing prostate cancer.  The examiner failed to provide a rationale supporting this conclusion and an additional medical opinion was obtained.

In a January 2015 supplemental opinion, the consulting physician determined it was less likely than not that the Veteran's prostate cancer was caused by his active duty service.  The physician acknowledged the Veteran's in-service diagnosis of chronic prostatitis and indicated that because no genitourinary issues were noted at separation that the Veteran's chronic prostatitis resolved itself.  Citing medical research, the physician reported that the best scientific evidence to date did not support a causal relationship between prostatitis and prostate cancer and that there was no evidence in the Veteran's service treatment records supporting a nexus between his prostate cancer and any other incident in his military service.  The January 2015 physician next addressed the Veteran's contentions that he was directly exposed to Agent Orange while working on aircraft and cited a study discussing Air Force reservists working inside C-123 aircraft who were exposed to some chemicals from herbicide residue.  The conclusion from that study was that in "some cases" the reservists' exposure exceeded health guidelines for workers in enclosed settings and that some reservists likely experienced "non-trivial increase in their risks of adverse health outcomes."  The physician noted that the evidence did not show the Veteran worked with these aircraft and that the study only indicated increased risk was "plausible," emphasizing that applicability to individual cases was limited.  The physician reasoned that in the Veteran's case, his risk of exposure to herbicides was only plausible, and any possible exposure to herbicides was likely a very low level and unlikely to have significant health risks.

The Veteran's statements are competent evidence to describe observable events, such as working on planes which were covered with residue and which he was told came from Vietnam.  The Veteran is also competent to attest that he had prostatitis in service.  However, the Veteran has not shown that he has the requisite expertise to determine that any residue covering aircraft was from herbicides, that he was exposed to herbicides by virtue of contact with aircraft, that herbicide exposure caused his prostate cancer, or that his prostatitis was an early sign of prostate cancer.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and which are within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise or scientific training to determine that the residue on planes was an herbicide agent.  Similarly, the Veteran does not have the expertise or medical background to reasonably relate his prostate cancer to exposure to herbicides or to his in-service prostatitis diagnosis, and for these reasons, the Board finds his statements in this regard are devoid of probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative).  Moreover, the Veteran has not submitted any medical evidence that would indicate a nexus between incidents or diagnoses in service and his diagnosed prostate cancer.

The Board finds that the Veteran is not entitled to service connection for prostate cancer on either a presumptive or a direct basis.  As the preponderance of the evidence weighs against his claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


